Title: From Thomas Jefferson to Samuel Garland, 15 November 1820
From: Jefferson, Thomas
To: Garland, Samuel


Sir
Pop. For.
Nov. 15. 20
I had expected that on my arrival here I should be able to give you an order on Richmond for 800. D. but I find that my funds there at present will meet 600.D. only,  for which sum I now inclose you an order on Capt. B. Peyton: and I will give a further order for 200. Dollars before I leave this place, say in December. I salute you with great esteem & respect.Th: Jefferson